ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	The amendments received 2/18/2021 have not been entered at this time.  This Advisory Action is treated under pre-pilot procedure because the present amendments do not appear to overcome the prior art of record and require further search and/or consideration to a greater deal than the time allotted for the AFCP 2.0 process.
	The Claims received 7/22/2020 were indicated to be allowable over the prior art in the Final Rejection mailed 11/19/2020.  In particular, the prior art of record does not describe the previously claimed invention in which two distinct aerogels are present, each modified with dialkyldisiloxane and trialkylsiloxane, respectively, with the stipulation that the aerogel containing dialkyldisiloxane does not contain trialkylsiloxane and that the aerogel containing trialkylsiloxane does not contain dialkylsiloxane. It is the position of the Office that while no prior art rejections were made over these claims in the 11/19/2020 Final Rejection, the claimed subject matter is new matter because it was not described in the originally filed specification.  
	The present amendments move prosecution backwards, and require further consideration over the references already applied in the 4/22/2020 Non-Final rejection.  The 4/22/2020 rejection contained three 102(a)(1) rejections.  Although new rejections are not appropriate at this time After Final, to expedite prosecution and for applicants’ future amendment considerations, the present invention does not appear to be novel/nonobvious over at least Schwertferger (USPN 6,475,561) because the aerogel of Schwertferger is modified with dilalkyldisiloxane and trialkylsiloxane in about the 

Response to Arguments
	The amendments received February 18th, 2021 are directed towards amendments which require further search and/or consideration, not to the claims examined on the merits in the 11/19/2021 Final Rejection.  These new claims have not been entered at this time because they require further consideration over the rejections already made in the 4/22/2020 Non-Final rejection and potentially further search.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767